Citation Nr: 1438723	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for status post fusion of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for status post left shoulder rotator cuff tear.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

4.  Entitlement to an initial compensable disability rating for scar, anterolateral left abdominal wall, prior to June 25, 2009, and in excess of 10 percent from June 25, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a July 2009 Decision Review Officer Decision, the initial evaluation for scar of the anterolateral left abdominal wall was increased from a noncompensable evaluation to 10 percent, effective June 25, 2009.  The claim remains in controversy because the rating is less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing in April 2010 before an Acting Veterans' Law Judge (AVLJ) who is no longer employed by the Board.  

In June 2010, the Board remanded the claims for increased ratings for the lumbar spine, left shoulder, left knee and scar of the abdominal wall along with claims of entitlement to service connection for migraine headaches and insomnia for additional development.

In a September 2011 rating decision, the Appeals Management Center (AMC) granted service connection for migraine headaches and in a December 2011 rating decision, service connection for insomnia was granted. Therefore, these issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In a March 2012 decision, the Board denied the remaining claims on appeal.  The Veteran appealed this decision.  In a subsequent November 2013 decision, the Court of Appeals for Veterans' Claims (Court) vacated the Board decision and remanded the claims back to the Board for further development, if necessary, and also for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2014, the Board notified the Veteran that the AVLJ who presided over the April 2010 hearing is no longer employed by the Board and informed him that he had a right to a new Board hearing.  In March 2014, the Veteran requested a new Board hearing in Washington, D.C.  That hearing was scheduled for August 28, 2014.  However, in July 2014, the Veteran requested to postpone the hearing and upon further clarification, he requested a Board videoconference hearing rather than an in-person hearing in Washington D.C.

Because Board videoconference hearings are scheduled by the AOJ, the case is REMANDED for the following:

The Veteran should be scheduled for a Board videoconference hearing.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



